--------------------------------------------------------------------------------


Exhibit 10.2
 


Shanghai Changjiang Intelligent Information Technology Ltd.
 


BYLAWS
 


April 27th, 2006

- 1 -

--------------------------------------------------------------------------------


 
Table of contents
 
Chapter 1 General Provisions
3
   
Chapter 2 Mission and Scope of Business
4
   
Chapter 3 Shareholders and Shareholders’ Meeting
5
   
Section 1 Shareholders
5
   
Section 2 General Meeting of Shareholders
6
   
Chapter 4 Board of Directors
8
   
Chapter 5 the General Manager
11
   
Chapter 6 the Supervisor
13
   
Chapter 7 Accounting System and Profit Distribution
14
   
Chapter 8 Dissolution and Liquidation
15
   
Chapter 9 Period of Operations
18
   
Chapter 10 Supplementary Provisions
19


- 2 -

--------------------------------------------------------------------------------



Chapter 1 General Provisions
 
Article 1
 
These articles of incorporation are formulated according to The Company Law of
the People’s Republic of China (hereafter referred to as Company Law) and other
relevant regulations for the purpose of maintaining legitimate benefits for the
shareholders and in so doing standardizing the organization and operations of
the company.


Article 2
 
Name of corporation: Shanghai Changjiang Intelligent Information Technology Ltd.
Corporation type: Limited company
Registered office: Shanghai


Article 3
 
The registered capital of the company is US$200,000.
Names of the shareholders, invested capital and sources of investment are as
follows:


Name of shareholders
Invested capital
Proportion of investment
Form of investment
Changjiang Computer (Group) Corporation
US$80,000
40%
Cash
Magstone Innovation Inc
US$60,000
30%
Cash
Sequiam Biometrics, Inc.
US$60,000
30%
Cash

 
- 3 -

--------------------------------------------------------------------------------


 
Article 4
 
The Chairman of the Board of Directors is the person who has legal authority to
represent the company.


Article 5
 
Each shareholder shall assume limited liability in accordance with the numbers
of shares held in the company and the company shall assume liability for its
debts to the extent of its entire assets. No shareholder shall be liable for any
value greater than the shares that shareholder owns within the entity.
 
Article 6
 
Shanghai Changjiang Intelligent Information Technology is a registered legal
entity in China and shall abide by Chinese laws, regulations and relevant rules.
The company shall be governed and protected by Chinese law.


Article 7
 
From the date that they take effect, these articles shall form a binding legal
document to standardize the company’s organization and operations, and to
establish the rights and obligations between the company and its shareholders,
and among shareholders. The shareholders shall have the right to bring legal
action against the company, other shareholders, directors, supervisors, general
manager and other senior executives in accordance with these articles; also, the
company shall have the right to bring legal action against the shareholders,
directors, supervisors, general manager and other senior executives in
accordance with these articles.


Chapter 2 Mission and Scope of Business
 
Article 8
 
The mission of the company is to actively initiate and expand bio-fingerprint
markets, increase its overall competitiveness in research and development,
manufacturing, sales and service; to raise the company’s profile and reputation
in the Intelligent Information Industry; strengthen network security, develop
bio-fingerprinting products and expand its operations. The company’s goal is to
become a public company within three years through the independent research and
development of its own technologies and products.

- 4 -

--------------------------------------------------------------------------------




Article 9
 
The scope of this business is fingerprint data encryption for PC network
products, including fingerprinting-enabled USB drive, USB locks, scanners, mice,
safe boxes, hand-held mobile terminals and other intelligent information
products (as approved by the Bureau of Industry and Commerce).


Chapter 3 Shareholders and Shareholders’ Meeting
 
Section 1 Shareholders
 
Article 10
 
Each shareholder of the company shall enjoy the rights and assume the
obligations in accordance with the number of shares held.


Article 11
 
Each shareholder of the company shall enjoy the following rights:

 
1)
Participate in or appoint a proxy to participate in the shareholders’ and Board
of Directors’ meetings;

 
2)
Exercise voting rights in accordance with the number of shares held;

 
3)
Observe the operation of the company and make relevant recommendations;

 
4)
Share Transfers shall be governed according to law, administrative regulations
and these articles as well as the signed supplemental agreement (on raising
capital and issuing additional shares);

 
5)
Obtain relevant information as related to the law and these articles;

 
6)
Other rights authorized by law, administrative regulations and these articles.



Article 12
 
Each shareholder shall assume the following obligations:

 
1)
Abide by these articles and the agreement on raising capital and issuing
additional shares;

 
- 5 -

--------------------------------------------------------------------------------


 

2)
Remit funds as described in full as directed in Article 3 of these articles;

 
3)
May not withdraw investment unless specified according to law and regulations;

 
4)
Fulfill other obligations as stipulated by law, administrative regulations and
these articles.

 
Article 13
 
Any shareholder transferring his shares to non-shareholders must have approval
of over two-thirds of all shareholders; any shareholder in disagreement shall
purchase the transferred capital or be regarded as being in agreement. The
company shall record the name or title, domicile and transferred capital of the
transferee into the registry of shareholders.
 
Section 2 General Meeting of Shareholders
 
Article 14
 
Shareholders Committee consists of all shareholders and holds the final
authority of the company.


Article 15
 
The general meeting of shareholders shall perform the following powers and
duties:

 
1)
to decide on the business operations and investment plans for the company;

 
2)
to elect, appoint and dismiss the members of the Board of Directors and decide
upon those matters relating to compensation of the directors;

 
3)
to elect, determine compensation for, appoint and dismiss the supervisors who
are representatives of the shareholders;

 
4)
to review and approve the reports of the Board of Directors or executive
directors;

 
5)
to review and approve the reports of the supervisory committee or supervisors;

 
6)
to review and approve the company’s annual fiscal budget and year end financial
statements;

 
7)
to review and approve company profit distribution and loss adjustment
statements;


- 6 -

--------------------------------------------------------------------------------





 
8)
to adopt resolutions on the increase or decrease of registered capital;

 
9)
to adopt resolutions on the issuance of company bonds;

 
10)
to adopt resolutions on shares transferred by the shareholders to
non-shareholders;

 
11)
to adopt resolutions upon matters such as mergers, forming new companies,
changing organization type, dissolution or liquidation;

 
12)
to amend company articles;

 
13)
Other important unspecified matters.



Article 16
 
The resolutions of the general meeting of shareholders shall be approved by over
one-half of those shareholders who are entitled to exercise voting rights. When
adopting resolutions on such issues as increasing or decreasing registered
capital, forming new companies, mergers, dissolution, changing organization type
or articles of incorporation, a unanimous vote of all shareholders will be
required.


Article 17
 
In the general meeting of shareholders, each shareholder shall exercise voting
rights in proportion to the number of shares held.


Article 18
 
The regular meeting of shareholders shall be held once a year. Those
shareholders representing more than one-fourth with voting rights or more than
one-fourth of the directors or supervisors may request a special meeting. The
shareholders’ meeting shall be called by the Board of Directors and presided
over by the Chairman of the Board. In such case where the Chairman is unable to
perform his duties due to unforeseen circumstances, the Vice Chairman or other
directors, as designated by the Chairman, may preside over the meeting. The
initial meeting of shareholders shall be called and presided over by the
shareholder who holds the most shares.

- 7 -

--------------------------------------------------------------------------------




Article 19
 
The shareholders shall attend their general meeting and they may appoint a proxy
in writing if they are unable to attend.
The power of proxy shall give the name of the proxy, the matters for which he is
authorized, the limitation of his rights and duration of the proxy, and shall be
signed or sealed by that person who is granting the proxy.


Article 20
 
The shareholders shall be notified fifteen days prior to the shareholders’
meeting. All the decisions adopted by the shareholders’ meeting shall be written
into the minutes with the signatures of all shareholders in attendance. The
contents of the resolutions made by the Board of Directors shall not violate
state laws, regulations or these articles of incorporation.


Chapter 4 Board of Directors
 
Section 1 Board of Directors
 
Article 21
 
The Board of Directors established by the company shall report to the
shareholders. The Board consists of five directors, including one Chairman and
four directors, each serving a term of three years. They may be re-elected to
serve a consecutive term. The shareholders’ committee shall not dismiss the
directors without just cause. The directors of the company consist of the
following: three directors recommended by Changjiang Computer (Group), one
director recommended by Magstone Innovation Inc., and one director recommended
by Sequiam Biometrics, Inc.


Article 22
 
The directors shall serve a term of three years and may be re-elected to a
consecutive term when the first term comes to an end. The directors shall not be
dismissed without just cause.

- 8 -

--------------------------------------------------------------------------------


 
Article 23
 
The Board of Directors shall report to the shareholders and exercise the
following powers and duties:

 
1)
to hold the shareholders’ meeting and report to the shareholders;

 
2)
to implement resolutions adopted at the shareholders’ meeting;

 
3)
to decide on operational and investment plans for the company;

 
4)
to formulate annual budget plans and final accounts of the financial statements
for the company;

 
5)
to formulate plans of profit distribution and loss adjustment for the company;

 
6)
to formulate the plans of any increase or decrease of registered capital for the
company;

 
7)
to formulate the procedures of the company’s mergers, separation, changing
organization type and dissolution plans;

 
8)
to decide on the corporate structure ;

 
9)
to appoint or dismiss the General Manager, and based upon the nomination of a
General Manager, to appoint or dismiss the deputy General Manager and financial
officer, and decide on those matters relating to their compensation;

 
10)
to formulate the basic management system of the company;

 
11)
to formulate incentive plans for senior executives;

 
12)
to formulate the plans for amendment of the articles of incorporation;

 
13)
to exercise other powers and duties as authorized by the shareholders’ meeting.



Article 24
 
The Board of Directors shall have one Chairman, as recommended by Changjiang
Computer (Group) Corporation.


Article 25
 
The Chairman shall exercise the following powers and duties:

 
1)
to hold and preside over the Board of Directors’ meetings;

 
2)
to supervise and review the implementation of resolutions of the Board of
Directors;


- 9 -

--------------------------------------------------------------------------------





 
3)
to sign important documents and other documents that need to be signed by the
official with signing authority;

 
4)
to exercise the powers and duties of the company representative;

 
5)
to exercise special authority under the law in the best interest of the company
when Acts of God occur, and report to the Board of Directors after the emergency
is over; and

 
6)
to exercise other powers and duties as authorized by the Board of Directors.



Article 26
 
The Vice Chairman or other directors shall, upon designation by the Chairman,
exercise the powers and duties of the Chairman on his behalf, in cases where the
Chairman is unable to perform his/her powers or duties.


Article 27
 
Meetings of the Board of Directors shall be held at least once a year, when
called by the Chairman. All the directors shall be notified in writing ten days
prior to the meeting.


Article 28
 
More than one-quarter of the total number of Directors is required to jointly
request a special meeting of the Board of Directors.


Article 29
 
Board meetings shall be held only when more than two thirds (2/3) of the
directors are present. Any resolutions of the Board of Directors will be made
effective only with the concurrence of two thirds (2/3) of the Board.

- 10 -

--------------------------------------------------------------------------------




Article 30
 
Board meetings shall be attended by the directors in person. If a director is
unable to attend under certain circumstances, then he/she may entrust another
director in writing to act as a proxy on his/her behalf.
 
The power of proxy shall give the name, the matters for which he is authorized,
limitation of rights and duration of the proxy, and shall be signed or sealed by
the person granting the proxy.


Article 31
 
Directors shall sign the resolutions passed by the meeting of the Board and
shall assume the liability for such resolutions. If a board resolution violates
the law, regulations or these articles, thus causing serious losses to the
company, then the directors responsible for the resolution shall be liable for
compensation to the company. However, if a director is proved to have expressed
objection to such a resolution when it was put to a vote and his objection was
recorded in the minutes, then he may be exempted from such liability.


Chapter 5 the General Manager
 
Article 32
 
The company shall have one General Manager, as nominated by the Chairman and
appointed or dismissed by the Board of Directors, and shall have several Vice
General Managers, nominated by the General Manager and appointed or dismissed by
the Board of Directors.
 
The directors or Chairman of the Board may also hold the positions of General
Manager, Vice General Manager or other senior executive posts.


Article 33
 
The General Manager shall serve a term of three years and may serve consecutive
terms.

- 11 -

--------------------------------------------------------------------------------


 
Article 34
 
The General Manager is subject to the Board of Directors and exercises the
following powers and duties:

 
1)
to be in charge of the operation and management of the company and report to the
Board of Directors;

 
2)
to execute the resolutions, annual plans and investment plans as adopted by the
Board of Directors;

 
3)
to set up the internal management structure;

 
4)
to establish the basic management system for the company;

 
5)
to formulate specific regulations for the company;

 
6)
to recommend appointments or dismissals of financial officers;

 
7)
to appoint or dismiss other management personnel, except for those who shall be
appointed or dismissed by the Board of Directors;

 
8)
to draft proposals regarding employees’ salaries, benefits, bonuses, rewards and
penalties, and to decide upon the appointments and dismissal of the employees;
and

 
9)
to exercise other powers and duties as authorized by the Articles of
Incorporation or the Board of Directors.



Article 35
 
The General Manager shall attend board meetings. The Vice General Manager shall
assist the General Manager and shall perform duties on the General Manager’s
behalf, upon his authorization in writing in the absence of the General Manager.


Article 36
 
The General Manager shall report to the Board of Directors or Supervisory Board
based on the requirements of the Board of Directors or Supervisory Board
regarding the signing and execution of important contracts, uses of funds and
situations regarding profits or losses of the company. The General Manager must
attest to the accuracy of his report.

- 12 -

--------------------------------------------------------------------------------




Article 37
 
When the General Manager drafts any directives regarding the interests and
rights of employees related to salaries, benefits, workers’ safety, workers’
compensation or employment (or dismissal), etc, he/she shall first consult with
the labor union.


Article 38
 
The General Manager shall establish detailed operational procedures that are
subject to approval by the Board of Directors before execution.


Chapter 6 the Supervisor
 
Article 39
 
The company shall have one supervisor, as recommended by Sequiam Biometrics,
Inc. The Supervisor may be re-elected to a consecutive term.


Article 40
 
Directors, the General Manager and other senior executives may not serve
concurrently as supervisor.


Article 41
 
The term of office of the Supervisor shall be three years.


Article 42
 
If the Supervisor is absent from the board meetings twice in succession, he/she
shall be regarded as being unable to perform his/her duties, and shall be
replaced by the shareholders’ and employee meetings.

- 13 -

--------------------------------------------------------------------------------




Article 43
 
The Supervisor shall exercise the following powers and duties:

 
1)
to review the financial affairs of the company;

 
2)
to supervise the conduct of directors, the General Manager and other senior
executives regarding the violations of laws, regulations or Articles of
Incorporation during the performance of their powers and duties;

 
3)
to require the directors, the General Manager and other senior executives to
remedy any situation where their acts have damaged the interests of the company,
and shall report to the Board of Directors or the relevant state agency as
necessary;

 
4)
to propose special board meetings;

 
5)
to attend board meetings; and

 
6)
to exercise other powers and duties as stipulated by the Articles of
Incorporation or as authorized by the shareholders.

 
Chapter 7 Accounting System and Profit Distribution
 
Article 44
 
The company shall establish its accounting system in accordance with laws,
administrative rules and other applicable requirements of the state.


Article 45
 
The company shall prepare an annual financial report within three months after
the completion of each fiscal year and such report shall be audited in
accordance with the law and submitted to the board meeting for approval.


Article 46
 
The annual financial report of the company shall contain the following:

 
1)
Balance sheet;

 
2)
Profit and loss statement;

 
3)
Statement of income and profit distribution;


- 14 -

--------------------------------------------------------------------------------





 
4)
Cash flow statement;

 
5)
Addenda to the financial statements; and

 
6)
Statement and changes of financial status



Article 47
 
The annual financial report shall be prepared in accordance with applicable laws
and regulations.


Article 48
 
The company shall deliver the financial report to all shareholders within 120
days after the completion of each fiscal year.


Article 49
 
The after-tax profits shall be distributed in the following order:

 
1)
Compensate for the losses of previous years;

 
2)
Allocate 10% to reserves as required by law;

 
3)
Allocate 5% to benefit reserves as required by law; and

 
4)
Distribute the remaining profits among the shareholders on a pro rata basis,
except where stipulated otherwise.



Chapter 8 Dissolution and Liquidation
 
Article 50
 
The company shall be dissolved or liquidated in accordance with the law for any
of the following cases, when:

 
1)
the shareholders unanimously pass the resolution to dissolve;

 
2)
dissolution due to merger or split into multiple entities

 
3)
declaration of bankruptcy due to being unable to pay off debts due;


- 15 -

--------------------------------------------------------------------------------





 
4)
closure by law due to legal violations; and

 
5)
other unspecified circumstances leading to the company being unable to remain in
operation.



Article 51
 
When the company is dissolved due to the provisions of items (1) and (2) of the
preceding Article 50, a liquidation committee shall be formed within fifteen
days thereafter. Members of the liquidation committee shall be selected by
shareholders at their general meeting.
 
Where the company is dissolved due to the provision of item (3) of the preceding
Article 50, the liquidation committee shall be formed in accordance with the
contract entered into by each party to the merger or split into multiple
entities.
 
Where the company is dissolved due to the provision of item (4) of the preceding
Article 50, the liquidation committee shall be formed by the shareholders,
relevant department and professional staff as determined by the people’s court
of law.
 
Where the company is dissolved due to the provision of item (5) of the preceding
Article 50, then the liquidation committee shall be formed by the shareholders,
relevant departments and professional staff as determined by the administrative
department.


Article 52
 
The liquidation committee shall exercise the following powers and duties:

 
1)
to notify the creditors by letter or public announcement;

 
2)
to verify the company’s assets, prepare a balance sheet and property list;

 
3)
to deal with any unfinished business;

 
4)
to pay off any past due taxes;

 
5)
to deal with claims and debts;

 
6)
to deal with the remaining properties of the company after paying off all the
debts; and

 
7)
to participate in any civil lawsuits on behalf of the company.


- 16 -

--------------------------------------------------------------------------------




Article 53
 
The liquidation committee shall notify creditors within ten days following the
date of its establishment, and shall place an announcement a minimum of three
times in one newspaper within sixty days.


Article 54
 
The creditors shall declare their claims to the liquidation committee within
thirty days from the date of the receipt of notice or ninety days from the date
of first announcement if the notice was not received. When declaring their
claims, creditors shall present relevant information and provide supporting
documents. The liquidation committee shall register the claims.


Article 55
 
After the liquidation committee has verified the company’s assets, prepared the
balance sheet and property list, it shall establish plans of liquidation and
submit such plans to the board meeting and relevant administrative department
for approval.


Article 56
 
The assets of the company shall be distributed in the following sequence:

 
1)
pay the expenses of liquidation;

 
2)
pay the salaries and insurance for employees;

 
3)
pay past due taxes;

 
4)
pay off the debts of the company; and

 
5)
be allocated among the shareholders in proportion to the number of shares held.

The assets shall not be allocated to any shareholder before being distributed in
accordance with the provisions of item (1) and (4) of the preceding Article 56.

- 17 -

--------------------------------------------------------------------------------




Article 57
 
If, after having determined and listed the company’s assets and prepared the
balance sheet, the liquidation committee finds that those assets are
insufficient to pay off the debts, then the committee shall apply to the
people’s court for the company to be declared bankrupt. Following this
declaration, the liquidation committee shall hand the affairs of liquidation
over to the people’s court.


Article 58
 
After the completion of all liquidation procedures, the liquidation committee
shall prepare its report, expense statement and financial records, and submit
those documents to the shareholders’ general meeting and to the relevant
administrative office for approval.


Article 59
 
The liquidation committee shall de-register the company with the Company
Registration Authority and shall publicly announce the termination of the
company within thirty days from the date that the liquidation report is approved
by the shareholders’ general meeting and relevant administrative office.


Article 60
 
Members of the liquidation committee shall dutifully perform their obligations
in accordance with the law. Members of the liquidation committee shall assume
the obligations of compensating losses to the company or creditors due to
his/her deliberately falsifying information or committing serious negligence.


Chapter 9 Period of Operations
 
Article 61
 
The period of operation of the company is 20 years, from June 1, 2006 to May 31,
2026.
 
The period of operation renews automatically for terms of 10 years unless all
parties are notified in writing by registered mail and each party agrees in
writing to cease operations.

- 18 -

--------------------------------------------------------------------------------




Article 62
 
If any of the following circumstances occur and continue, then any investing
party may request in writing to the other parties to make pertinent changes:

 
1)
where a party seriously breaches the contract, but does not or is unable to
resolve the breach satisfactorily within thirty days after receiving detailed
instructions from the other party; and

 
2)
where a party experiences bankruptcy, cessation of operations or dissolution.



Article 63
 
If any of the following circumstances occur and continue, a party may demand
other parties in writing to cancel the contract:

 
1)
where the company suffers serious losses which make it unable to continue its
operations;

 
2)
where a party is unable to remain in operation due to an unforeseeable or
uncontrollable course of events whose effects remain for a period of one hundred
and eighty days and the company is unable to recover and resume its operations;

 
3)
where all investing parties form a consensus to terminate operations.



Article 64
 
If the circumstance of item (1) of Article 62 occurs, the breaching party shall
be liable for the compensation of losses hereof to the non-breaching party and
to the company.
 
Chapter 10 Supplementary Provisions
 
Article 65
 
The company may modify the Articles of Incorporation in situations involving
changes to registration. The company may amend these articles under the
following circumstances: The articles modified shall not violate the laws or
regulations and shall be sent to the original registration office for the record
after the shareholders’ unanimous approval; where amending any article involves
changes to registration, the company will submit the changes to its registration
office for the record.

- 19 -

--------------------------------------------------------------------------------




Article 66
 
The interpretation of these articles shall be the responsibility of the Board of
Directors.


Article 67
 
These articles shall take effect after being approved at the shareholders’
meeting.
 
Signed by: Changjiang Computer (Group) Corporation (Seal)
 
Representative, (the person who has legal authority to represent the company) or
authorized proxy:
 
Date:


Signed by: Magstone Innovation Inc. (Seal)
 
Representative, (the person who has legal authority to represent the company.)
or authorized proxy:
 
Date:


Signed by: Sequiam Biometrics, Inc. (Seal)
 
Representative, (the person who has legal authority to represent the company.)
or authorized proxy:
 
Date:
 
- 20 -

--------------------------------------------------------------------------------